                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA
               Plaintiff,

       v.                                               Case No. 05-CR-228, 06-CR-163

DRAKENHOLD NGUYEN
             Defendant.


                                            ORDER

       Defendant Drakenhold Nguyen moves for early termination of his supervised release.

For the reasons that follow, I will grant his motion.

                                                I.

       The government indicted defendant, in Wisconsin and Michigan, on drug trafficking and

money laundering charges. The parties agreed to resolve both cases in this district pursuant

to Fed. R. Crim. P. 20, and on July 18, 2006, defendant pleaded guilty to count one of the

Wisconsin indictment, charging conspiracy to distribute more than 100 kilograms of marijuana,

and count one of the Michigan indictment, charging conspiracy to commit money laundering.

On October 13, 2006, the court sentenced defendant to 240 months in prison on each count

concurrent, followed by five years of supervised release.

       On November 10, 2015, the court reduced the prison sentence to 192 months pursuant

to 18 U.S.C. § 3582(c)(2) and U.S.S.G. § 1B1.10. Defendant also filed a collateral attack

pursuant to 28 U.S.C. § 2255, which the court initially denied. However, on June 30, 2016, the

Seventh Circuit instructed the district court to consider whether the judgment should be vacated

pursuant to Fed. R. Civ. P. 60, after the discovery of information that had previously been



       Case 2:06-cr-00163-LA Filed 07/23/20 Page 1 of 5 Document 51
sealed. On remand, the parties reached an agreement that the § 2255 petition be granted and

the prison sentence be modified to time served followed by five years of supervised release.

The parties further agreed that defendant’s supervised release be transferred to the Southern

District of Texas, that defendant could move for early termination of supervised release after

2.5 years, and that if early termination is in the interest of justice the government would not

oppose his request. (Case No. 10-C-1038, R. 55.) On February 15, 2017, the court approved

the parties’ stipulation. 1 (Case No. 06-CR-163, R. 44.)

       On January 10, 2020, defendant filed the instant motion for early termination. The

government responded in opposition, and defendant filed a reply. The matter is ready for

decision.

                                               II.

       The district court may, after considering the pertinent factors under 18 U.S.C. § 3553(a),

terminate supervision at any time after the expiration of one year of supervised release if it is

satisfied that such action is warranted by the conduct of the defendant and the interest of

justice. 18 U.S.C. § 3583(e)(1). The district court possesses wide discretion in deciding

whether to grant early termination. United States v. Hook, 471 F.3d 766, 771 (7 th Cir. 2006).

However, courts considering such requests have generally required more than mere

compliance before granting early termination. E.g., United States v. Caldwell, No. 01-CR-193,

2018 U.S. Dist. LEXIS 91750, at *1 (E.D. Wis. June 1, 2018). They have tended to grant such

relief in cases where the defendant’s behavior has been exceptionally good, where supervision

hinders rather than fosters the defendant’s rehabilitation, or where some new or unforeseen


       1
        While defendant is supervised in Southern District of Texas, jurisdiction has not been
transferred from this district to that one.

                                               2



       Case 2:06-cr-00163-LA Filed 07/23/20 Page 2 of 5 Document 51
circumstance otherwise supports a reduction of the original supervision term.2 Id. at *1-2. The

defendant bears the burden of demonstrating that early termination is warranted. Id. at *2.

                                               III.

       In his motion, defendant indicates that early termination is warranted due to his

exemplary post-conviction adjustment and conduct, and is in the interest of justice. (Case No.

05-CR-228, R. 118 at 1.) He indicates that shortly after his release he obtained employment

with a company, then supplemented his income working for ride share companies. He is now

planning to learn business through online courses and open a beauty supplies business with

his sister. He further indicates that he has complied with all of his conditions, including random

drug screens, and committed no new offenses. Finally, he indicates that due to his compliance

he has been placed on the low threat caseload since January 2018, and that his supervising

officer indicates that he would not oppose early termination if defendant continues complying.

He concludes that early termination would mark the end of this chapter of his life and would

signal to friends, family, and potential business associates that he has established a

responsible, productive lifestyle. (R. 118 at 2.)

       In its response, the government indicates that it is to defendant’s credit that he has

abided by his conditions, maintained employment, complied with drug testing, and not

committed new crimes. However, these things do not make his case exceptional, warranting

early termination. (Case No. 05-CR-228, R. 120 at 2-3.)

       In reply, defendant indicates that he was led to believe, at the February 15, 2017,


       2
        “This is not to say that the defendant must always demonstrate exceptional
circumstances in order to gain early termination. The attached text is descriptive of the manner
in which courts have exercised their discretion in considering such motions.” United States v.
Edmonds, No. 05-CR-41, 2018 U.S. Dist. LEXIS 78092, at *3 n.1 (E.D. W is. May 9, 2018).

                                                3



       Case 2:06-cr-00163-LA Filed 07/23/20 Page 3 of 5 Document 51
hearing, that if he complied with his supervised release conditions then he could ask for early

termination and the government would not oppose his request. (Case No. 05-CR-228, R. 121

at 1.) He was not advised that “exceptional” circumstances would be required. (R. 121 at 2.)

       As indicated above, the statute does not by its terms require a defendant demonstrate

exceptional circumstances. Rather, this is one way, courts have concluded, a defendant can

show that his conduct and the interest of justice warrant early termination. Ultimately, the court

must consider all of the facts of the case, including the defendant’s conduct on supervision, the

need for further supervision to protect the public and deter criminal activity, and the nature and

extent of the defendant’s ongoing correctional treatment needs. See 18 U.S.C. § 3553(a);

U.S.S.G. § 5D1.2 cmt. n.5.

       Considering the record here, I find termination warranted. Defendant has been on

supervision for nearly 3-½ years, without incident.        While the court expects those on

supervision to work and follow the rules, defendant’s plans to further his education and open

a business exceed the norm. Further, I see no evidence that defendant is a threat to the

public; while he has prior convictions for financial offenses, he has no history of violence. He

is now nearly 53 years old, an age when recidivism rates tend to decline. See U.S. Sentencing

Commission, The Effects of Aging on Recidivism Among Federal Offenders, at 23 (Dec. 2017).

Finally, he appears to have no ongoing correctional treatment needs requiring further

supervision.3


       3
        The PSR reported some history of drug use and excessive alcohol use. (R. 62 at 12,
citing PSR ¶¶ 109-12.) That defendant has apparently overcome his substance abuse issues
supports his request for termination. See U.S.S.G. § 5D1.2 cmt. n.5 (“The court has authority
to terminate or extend a term of supervised release. See 18 U.S.C. § 3583(e)(1), (2). The court
is encouraged to exercise this authority in appropriate cases. The prospect of exercising this
authority is a factor the court may wish to consider in determining the length of a term of

                                                4



       Case 2:06-cr-00163-LA Filed 07/23/20 Page 4 of 5 Document 51
                                             IV.

      THEREFORE, IT IS ORDERED that defendant’s motion (Case No. 05-CR-228, R. 118;

Case No. 06-CR-163, R. 47) is granted, and his supervised release is terminated effective

immediately.

      Dated at Milwaukee, Wisconsin, this 23rd day of July, 2020.

                                         s/ Lynn Adelman
                                         LYNN ADELMAN
                                         District Judge




supervised release. For example, the court may wish to consider early termination of
supervised release if the defendant is an abuser of narcotics, other controlled substances, or
alcohol who, while on supervised release, successfully completes a treatment program, thereby
reducing the risk to the public from further crimes of the defendant.”).

                                              5



       Case 2:06-cr-00163-LA Filed 07/23/20 Page 5 of 5 Document 51
